UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended September 28, 2007 OR o Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period From to Commission File No.0-1093 KAMAN CORPORATION (Exact name of registrant as specified in its charter) Connecticut 06-0613548 (State or other jurisdiction (I.R.S.Employer of incorporation or organization) Identification No.) 1332 Blue Hills Avenue Bloomfield, Connecticut 06002 (Address of principal executive offices) (860) 243-7100 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock as of November 1, 2007: Common Stock 24,624,309 Page 1 of 35 Part I – Financial Information Item 1.Financial Statements: Condensed Consolidated Balance Sheets (In thousands) (Unaudited) September 28, 2007 December 31, 2006 Assets: Current assets: Cash and cash equivalents $ 14,484 $ 12,720 Accounts receivable, net 179,891 163,163 Inventories 203,206 188,869 Deferred income taxes 28,297 24,687 Other current assets 19,025 16,385 Assets held for sale 114,792 107,407 Total current assets 559,695 513,231 Property, plant & equipment, at cost $ 161,991 $ 154,361 Less accumulated depreciation and amortization 109,879 104,407 Net property, plant & equipment 52,112 49,954 Goodwill 44,082 42,211 Other intangible assets, net 309 285 Deferred income taxes 17,097 16,797 Other assets, net 9,621 7,935 Total assets $ 682,916 $ 630,413 Liabilities and Shareholders' Equity: Current liabilities: Notes payable $ 1,997 $ - Current portion of long-term debt - 1,551 Accounts payable - trade 79,682 77,263 Accrued salaries and wages 20,857 23,955 Accrued pension costs 14,012 2,862 Accrued contract losses 9,928 11,542 Advances on contracts 9,612 10,215 Other accruals and payables 37,364 39,649 Income taxes payable - 8,787 Liabilities held for sale 23,317 23,302 Total current liabilities 196,769 199,126 Long-term debt, excl. current portion 97,943 72,872 Other long-term liabilities 56,144 61,854 Commitments and contingencies Shareholders' equity 332,060 296,561 Total liabilities and shareholders’ equity $ 682,916 $ 630,413 See accompanying notes to condensed consolidated financial statements. Page 2 of 35 Condensed Consolidated Statements of Operations (In thousands except per share amounts) (Unaudited) For the Three Months Ended For the Nine Months Ended September 28, 2007 September 29, 2006 September 28, 2007 September 29, 2006 Net sales $ 274,856 $ 252,089 $ 813,768 $ 741,176 Cost of sales 198,399 183,568 587,566 538,496 Selling, general and administrative expense 59,450 55,990 177,426 167,461 Net (gain)/loss on sale of assets (1 ) 92 (15 ) 40 257,848 239,650 764,977 705,997 Operating income from continuing operations 17,008 12,439 48,791 35,179 Interest expense, net 1,672 1,665 4,872 4,582 Other expense, net 75 164 291 724 Earnings from continuing operations before income taxes 15,261 10,610 43,628 29,873 Income tax expense (5,824 ) (4,219 ) (16,111 ) (11,963 ) Net earnings from continuing operations 9,437 6,391 27,517 17,910 Earnings from discontinued operations before income taxes 3,721 3,798 7,000 6,731 Income tax expense (1,421 ) (1,451 ) (2,646 ) (2,497 ) Net earnings from discontinued operations 2,300 2,347 4,354 4,234 Net earnings $ 11,737 $ 8,738 $ 31,871 $ 22,144 Net earnings per share: Basic net earnings per share from continuing operations 0.39 0.26 1.13 0.74 Basic net earnings per share from discontinued operations 0.09 0.10 0.18 0.18 Basic net earnings per share $ 0.48 $ 0.36 $ 1.31 $ 0.92 Diluted net earnings per share from continuing operations 0.38 0.26 1.11 0.74 Diluted net earnings per share from discontinued operations 0.09 0.10 0.17 0.17 Diluted net earnings per share $ 0.47 $ 0.36 $ 1.28 $ 0.91 Average shares outstanding: Basic 24,438 24,067 24,288 24,012 Diluted 25,336 24,794 25,217 24,854 Dividends declared per share $ 0.140 $ 0.125 $ 0.39 $ 0.375 See accompanying notes to condensed consolidated financial statements. Page 3 of 35 Condensed Consolidated Statements of Cash Flows (In thousands except share amounts) (Unaudited) For the Nine Months Ended September 28, 2007 September 29, 2006 Cash flows from operating activities: Net earnings from continuing operations $27,517 $17,910 Adjustments to reconcile net earnings from continuing operations to net cash provided by operating activities of continuing operations: Depreciation and amortization 7,204 6,612 Change in allowance for doubtful accounts 77 (735) Net (gain) loss on sale of assets (15) 40 Stock compensation expense 3,297 1,977 Deferred income taxes (3,438) 2,259 Changes in assets and liabilities, excluding effects of acquisition/divestitures: Accounts receivable (17,610) (22,375) Inventories (13,667) 1,612 Income taxes receivable (1,097) - Other current assets (1,131) (2,372) Accounts payable 4,204 (6,649) Accrued contract losses (1,616) (8,322) Advances on contracts (603) (4,708) Accrued expenses and payables (7,308) (6,462) Income taxes payable (10,010) (1,366) Pension liabilities 2,120 6,739 Other long-term liabilities 6,037 926 Net cash provided by (used in) operating activities of continuing operations (6,039) (14,914) Net cash provided by (used in) operating activities of discontinued operations 1,791 (3,520) Net cash provided by (used in) operating activities (4,248) (18,434) Cash flows from investing activities: Proceeds from sale of assets 193 488 Expenditures for property, plant & equipment (9,301) (7,354) Acquisition of businesses including earn out adjustment (1,900) (652) Other, net (3,000) (2,284) Cash provided by (used in) investing activities of continuing operations (14,008) (9,802) Cash provided by (used in) investing activities of discontinued operations (520) (338) Cash provided by (used in) investing activities (14,528) (10,140) Cash flows from financing activities: Net borrowings (repayments) under revolving credit agreements 29,276 34,737 Debt repayment (1,543) (1,827) Net change in book overdraft (2,263) 1,762 Proceeds from exercise of employee stock plans 4,483 2,304 Dividends paid (9,109) (8,992) Debt issuance costs (150) - Windfall tax benefit 1,378 202 Other (5,374) (7,694) Cash provided by (used in) financing activities of continuing operations 16,698 20,492 Cash provided by (used in) financing activities of discontinued operations 3,347 7,026 Cash provided by (used in) financing activities 20,045 27,518 Net increase (decrease) in cash and cash equivalents 1,269 (1,056) Effect of exchange rate changes on cash and cash equivalents 495 365 Cash and cash equivalents at beginning of period 12,720 12,998 Cash and cash equivalents at end of period $14,484 $12,307 Non-cash financing activity for the first nine months of 2007 and 2006 includes the conversion of 2,341 and 276 debentures with a total value of $2,341 and $276 into 100,202 and 11,801 shares of common stock, respectively. See accompanying notes to condensed consolidated financial statements. Page 4 of 35 Notes to Condensed Consolidated Financial Statements (In thousands except share and per share amounts) (Unaudited) 1.Basis of Presentation The December 31, 2006 condensed consolidated balance sheet amounts have been derived from the previously audited consolidated balance sheet of Kaman Corporation and subsidiaries. In the opinion of management, the balance of the condensed financial information reflects all adjustments, all of which are of a normal recurring nature, necessary for a fair presentation of the company’s financial position, results of operations and cash flows for the interim periods presented, unless otherwise disclosed in this report. Certain amounts in the prior period condensed consolidated financial statements have been reclassified to conform to current year presentation. The statements should be read in conjunction with the consolidated financial statements and notes included in the company’s Form 10-K (as amended) for the year ended December 31, 2006. The results of operations for the interim periods presented are not necessarily indicative of trends or of results to be expected for the entire year. The company has a calendar year-end; however, its first three fiscal quarters follow a 13-week convention, with each quarter ending on a Friday. The third quarter for 2007 and 2006 ended on September 28, 2007 and September 29, 2006, respectively. The company has reported the results of operations and consolidated financial position of the Music segment as discontinued operations within the unaudited consolidated financial statements for all periods presented as further discussed in note 2. Recently Issued Accounting Pronouncements In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159), including an amendment to Statement of Financial Accounting Standards No. 115. Under SFAS 159, entities may elect to measure specified financial instruments and warranty and insurance contracts at fair value on a contract-by-contract basis, with changes in fair value recognized in earnings each reporting period. The election, called the fair value option, will enable entities to achieve an offsetting accounting effect for changes in fair value of certain related assets and liabilities without having to apply complex hedge accounting provisions. SFAS 159 is effective as of the beginning of a company’s first fiscal year that begins after November 15, 2007. The company is still in the process of evaluating the impact that adoption of SFAS 159 will have on our future consolidated financial statements. On January 1, 2007, the company adopted FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes.”The cumulative effect of the adoption of FIN 48 was a decrease of $415 in the liability for unrecognized tax benefits and a corresponding increase to retained earnings.The total liability for unrecognized tax benefits upon adoption was $5,118, including interest and penalties of $1,152.Included in unrecognized tax benefits upon adoption were items approximating $1,500 that, if recognized, would favorably affect the company’s effective tax rate in future periods. During 2007, the liability for unrecognized tax benefits was reduced by $373 to reflect payments in settlements with tax authorities, and by $434 from expiration of statutes of limitation, which resulted in a reduction to tax expense in the third quarter of 2007 of $189.Increases to the total liability for unrecognized tax benefits as a result of positions taken during 2007 amounted to $114.The company does not anticipate that total unrecognized tax benefits will change significantly within the next twelve months.The company files tax returns in numerous U.S. and foreign jurisdictions, with returns subject to examination for varying periods, but generally back to and including 2004.It is the company’s policy to record interest and penalties on unrecognized tax benefits as income taxes. Page 5 of 35 Cash Flow Items Cash payments for interest were $5,140 and $4,779 for the nine months ended September 28, 2007 and September 29, 2006, respectively. Cash payments for income taxes, net of refunds, for those periods were $25,422 and $13,083, respectively. Comprehensive Income Comprehensive income was $35,731 and $22,822 for the nine months ended September 28, 2007 and September 29, 2006, respectively. The changes to net earnings used to determine comprehensive income are comprised of foreign currency translation adjustments and net changes in pension and post-retirement benefit plan unrecognized gains and losses as a result of the adoption of SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” as of December 31, 2006. Sale of Product Line Assets The company has entered into an agreement with DSE, Inc., former owner of the Dayron operation, under which DSE will purchase the 40mm assets, comprised principally of equipment and inventory.The sale price is approximately $4,500 plus the value of inventory.The transaction, which is subject to customary closing conditions, is expected to occur on or before December 31, 2007. 2. Discontinued Operations On October 29, 2007, the company announced that it has entered into a definitive agreement to sell 100 percent of the stock of its wholly owned subsidiary, Kaman Music Corporation (KMC), to Fender Musical Instruments Corporation (FMIC) of Scottsdale, Arizona for approximately $117 million in cash, subject to specified post closing purchase price adjustments. The stock purchase agreement, which contains customary representations and warranties and covenants, has been approved by the Kaman Board of Directors. Closing is targeted to occur prior to January 1, 2008, subject to subject to customary working capital adjustments, indemnification provisions and the satisfaction of customary closing conditions, including termination or expiration of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976. KMC comprises the company’s entire Music Segment.The transaction is expected to result in an after-tax gain of approximately $14 million or $.55 per share on a fully diluted basis and generate net proceeds after fees and taxes of approximately $100 million, which will initially reduce its indebtedness and thereafter will be used to pursue strategic objectives. Accordingly, this segment qualifies as an asset group to be disposed of under the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.” As a result, the company has reported the results of operations and consolidated financial position of this segment as discontinued operations within the unaudited consolidated financial statements for all periods presented. The following tables provide information regarding the results of discontinued operations and the assets and liabilities included in the amounts reported as assets and liabilities held for sale in the condensed consolidated balance sheets: For the Three Months Ended For the Nine Months Ended September 28, 2007 September 29, 2006 September 28, 2007 September 29, 2006 Net sales $ 57,066 $ 55,521 $ 155,425 $ 156,038 Earnings from discontinued operations before income taxes 3,721 3,798 7,000 6,731 Provision for income taxes 1,421 1,451 2,646 2,497 Net earnings from discontinued operations $ 2,300 $ 2,347 $ 4,354 $ 4,234 Page 6 of 35 September 28, 2007 December 31, 2006 Assets held for sale: Accounts receivable, net $ 29,842 $ 26,165 Inventory 47,885 42,481 Property, plant & equipment, net 3,564 4,211 Intangible assets, net 4,917 5,159 Goodwill and trademarks not subject to amortization 28,442 28,442 Other assets 142 949 $ 114,792 $ 107,407 Liabilities held for sale: Accounts payable $ 17,739 $ 17,796 Accrued expenses and other liabilities 5,578 5,506 $ 23,317 $ 23,302 3. Accounts Receivable, net Accounts receivable of continuing operations consist of the following: September 28, 2007 December 31, 2006 Trade receivables $ 84,711 $ 70,030 U.S.Government contracts: Billed 26,276 26,938 Costs and accrued profit – not billed 5,290 4,544 Commercial and other government contracts: Billed 23,943 21,479 Costs and accrued profit – not billed 41,556 41,968 Less allowance for doubtful accounts (1,885 ) (1,796 ) Total $ 179,891 $ 163,163 Included in commercial and other government contracts – not billed as of December 31, 2006 was $41,295 related to the production contract for the Australian SH-2G(A) program for the Helicopters segment. Of this balance, $40,826 remained unbilled as of September 28, 2007. A total of $1,096 was billed during the first nine months of 2007 all of which has been collected. Based upon the terms of the existing contract, the company estimates that approximately $1,000 of the currently unbilled amount will be billed after one year after the balance sheet date.If the company performs additional work scope for the customer pursuant to currently proposed terms of a potential contract modification, certain milestone billings permitted under the existing contract will be deferred and approximately $18,000 of the currently unbilled amount will be billed after one year after the balance sheet date. Page 7 of 35 4. Inventories Inventories of continuing operations consist of the following: September 28, 2007 December 31, 2006 Merchandise for resale $ 90,178 $ 91,021 Contracts and other work in process 99,830 84,329 Finished goods (including certain general stock materials) 13,198 13,519 Total $ 203,206 $ 188,869 5. Shareholders’ Equity Changes in shareholders’ equity for the nine months ended September 28, 2007 were as follows: Balance, January 1, 2007 $ 296,561 Net earnings 31,871 Change in pension & post-retirement benefit plans, net 2,004 Foreign currency translation adjustment 1,856 Comprehensive income 35,731 Dividends declared (9,533 ) Employee stock plans and related tax benefit 6,545 Adoption of FIN 48 - adjustment to retained earnings 415 Debentures 2,341 Balance, September 28, 2007 $ 332,060 Shareholders’ equity consists of the following: September 28, 2007 December 31, 2006 Common stock $ 24,623 $ 24,565 Additional paid-in capital 64,549 60,631 Retained earnings 241,890 219,137 Treasury Stock (401 ) (5,310 ) Other shareholders' equity 1,399 (2,462 ) Total $ 332,060 $ 296,561 Page 8 of 35 6. Earnings Per Share The following table presents a reconciliation of the numerators and denominators of basic and diluted earnings per share: (In thousands except per share amounts) For the Three Months Ended For the Nine Months Ended September 28, 2007 September 29, 2006 September 28, 2007 September 29, 2006 Basic: Net earnings from continuing operations $ 9,437 $ 6,391 $ 27,517 $ 17,910 Net earnings from discontinued operations, net of tax 2,300 2,347 4,354 4,234 Net earnings $ 11,737 $ 8,738 $ 31,871 $ 22,144 Weighted average number of shares outstanding 24,438 24,067 24,288 24,012 Net earnings per share from continuing operations $ 0.39 $ 0.26 $ 1.13 $ 0.74 Net earnings per share from discontinued operations 0.09 0.10 0.18 0.18 Net earnings per share $ 0.48 $ 0.36 $ 1.31 $ 0.92 Diluted: Net earnings from continuing operations $ 9,437 $ 6,391 $ 27,517 $ 17,910 Elimination of interest expense on 6% subordinated convertible debentures (net after taxes) 125 148 416 459 Net earnings from continuing operations (as adjusted) 9,562 6,539 27,933 18,369 Net earnings from discontinued operations, net of tax 2,300 2,347 4,354 4,234 Net earnings (as adjusted) $ 11,862 $ 8,886 $ 32,287 $ 22,603 Weighted average number of shares outstanding 24,438 24,067 24,288 24,012 Weighted averages shares issuable on conversion of 6% subordinated convertible debentures 567 703 627 725 Weighted average shares issuable on exercise of dilutive stock options 331 24 302 117 Total 25,336 24,794 25,217 24,854 Net earnings per share from continuing operations $ 0.38 $ 0.26 $ 1.11 $ 0.74 Net earnings per share from discontinued operations 0.09 0.10 0.17 0.17 Net earnings per share -diluted $ 0.47 $ 0.36 $ 1.28 $ 0.91 There were no anti-dilutive shares, based on average stock price, excluded from earnings per share diluted for any of the periods presented. Page 9 of 35 7. Exit Activity The following table displays the activity and balance of the restructuring accrual as of and for the nine months ended September 28, 2007: Balance at January 1, 2007 $ 2,698 Additions to accrual 328 Cash payments (233 ) Release to income - Balance at September 28, 2007 $ 2,793 The accrual related to the Moosup, CT plant closure as of September 28, 2007 was $2,793, which consists of the estimated cost of ongoing voluntary environmental investigating and remediation activities. During the nine months ended September 28, 2007, the company paid $233 against this accrual for costs associated with environmental remediation activities for the facility and accrued an additional $328 of anticipated costs to complete these activities. Ongoing maintenance costs of $345 for the nine months ended September 28, 2007 related to this idle facility are included in selling, general and administrative expenses. The current portion of the accrual of $608 is included in “Other accruals and payables” on the condensed consolidated balance sheets for the periods presented. The remaining amount is included in long-term liabilities as of September 28, 2007. 8. Product Warranty Costs The following table presents the activity and balances of accrued product warranty costs included in “Other accruals and payables” on the condensed consolidated balance sheet as of September 28, 2007: Balance at January 1, 2007 $ 2,028 Product warranty accrual 58 Warranty costs incurred (243 ) Release to income (67 ) Balance at September 28, 2007 $ 1,776 The company continues to work to resolve two warranty-related matters that primarily impact our FMU-143 program at the Dayron facility, which is part of our Fuzing segment, that have been previously reported. The items involved are an impact switch embedded in certain bomb fuzes that was recalled by a supplier and an incorrect part, called a bellows motor, found to be contained in bomb fuzes manufactured for the U.S. Army utilizing systems which originated before Dayron was acquired by Kaman. The U.S. Army Sustainment Command (USASC), the procurement agency that administers the FMU-143 contract, had authorized warranty rework for the bellows motor matter in late 2004/early 2005, however Dayron has not been permitted to finish the rework due to issues raised by the USASC primarily related to administrative matters and requests for verification of the accuracy of test equipment (which accuracy was subsequently verified). Page 10 of 35 In December 2006, the USASC informed us that it was changing its remedy under the contract from the segment's performance of warranty rework to an "equitable adjustment" of $6.9 million to the contract price. We timely responded to that letter in January 2007 explaining our view that the segment has complied with contract requirements.In June 2007 the USASC affirmed its position but rescinded its $6.9 million demand (stating that its full costs had not yet been determined) and gave instructions for disposition of the subject fuzes, including both the impact switch and bellows motor-related items, to a Navy facility. In September 2007, the USASC informed us that it is considering termination of the contract for default and provided an opportunity as required by law for the segment to respond, which we have done. USASC based its action on an allegation that there was a "latent defect" in some fuzes produced due to allegedly unauthorized rework during production.In October 2007, the USASC purported to revoke acceptance of fuzes in over twenty lots delivered over several years for this reason and has reported that it is continuing to review other lots of previously accepted fuzes, but the USASC has not yet indicated what amounts, if any, it may request for reimbursement from the company.Management continues to believe that the segment has performed in accordance with the contract and that a termination for default is inappropriate and that it is the government, not the company, that has materially breached the contract. As a result in October 2007, the segment initiated cancellation of its contract with USASC due to USASC’s material breaches of the agreement. The net reserve as of the end of the third quarter of 2007 related to these two matters was $1,032.The total gross amount of inventory for this program as of September 28, 2007 is $3,411. In light of this additional information, the company has evaluated its exposure of under SFAS No. 5 “Accounting For Contingencies” and does not currently believe that any additional reserve is probable or can be reasonably estimated relative to this matter and therefore, has not recorded a liability in addition to the warranty liability as of September 28, 2007. As previously disclosed, in March 2005 the U.S. Attorney's Office for the Middle District of Florida and the Defense Criminal Investigative Service (DCIS) initiated an investigation into the second warranty matter. Dayron has cooperated fully with the authorities, working to resolve the matter in a mutually satisfactory manner. As of the date of this report, the segment has not received any notification from the authorities regarding final disposition of the investigation. The company also has a warranty reserve for $677 for a matter related to our Aerostructures segment’s facility in Wichita, Kansas as previously disclosed. There has been no activity with respect to this matter during the nine-month period ended September 28, 2007. 9. Accrued Contract Losses The following is a summary of activity and balances of accrued contract losses as of and for the nine months ended September 28, 2007: Balance at January 1, 2007 $ 11,542 Additions to loss accrual 7,826 Costs incurred (9,057 ) Release to income (383 ) Balance at September 28, 2007 $ 9,928 Page 11 of 35 During 2007, the company has recorded an additional $5,617 of pretax charges for the SH-2G(A) Helicopter Program, of which $768 was recorded during the third quarter of 2007.These charges were based upon additional work that is necessary to complete the production portion of the program. This contract has been in a loss position since 2002. The remaining accrued contract loss for the Australia program as of September 28, 2007 was $8,885. This contract loss accrual continues to be monitored and adjusted as necessary to reflect the anticipated cost of the complex integration process and the results of the software testing. 10. Pension Cost Components of net pension cost for the qualified pension plan and Supplemental Employees’
